Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  134328(64)

  KENNETH SCIOTTI,
           Plaintiff-Appellee,
                                                                    SC: 134328
  v                                                                 COA: 266160
                                                                    Wayne CC: 03-327602-CD
  36th DISTRICT COURT,
              Defendant-Appellant,
  and
  CITY OF DETROIT,
             Defendant.
  __________________________________


         On order of the Chief Justice, the motion by Michigan Association for Justice for
  extension of the time for filing its brief amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2008                    _________________________________________
                                                                               Clerk